


LOAN AGREEMENT




This Loan Agreement (the “Agreement”), effective as of October 1, 2012 (the
“Effective Date”), is entered into by and among AccelPath, Inc., a Delaware
corporation (the “Company”); and Khaldoon A. Aljerian (individually, the
“Lender”).




PRELIMINARY STATEMENT




WHEREAS, the Company has requested that the Lender a make loan to the Company in
the aggregate principal amount of $100,000.00; and




WHEREAS, the Lender is willing to make such loans under the terms and conditions
set forth in this Agreement.




NOW, THEREFORE, in consideration of the premises and promises set forth in this
Agreement, the parties hereto agree as follows:




1.  The Loans




1.1       The Loans.  Subject to the terms and conditions of this Agreement and
the prior satisfaction of the conditions precedent set forth in Section 5
hereof, the Lender agrees to make the loan (the “Loan”) in an aggregate
principal amount of $100,000 (the Lender’s “Commitment”) to the Company at the
Closing (as defined). The closing shall take place at the offices of the Company
at 10:00 a.m., local time, on October 1, 2012, or at such other location, date
and time as many be agreed upon between the Company and the Lender (the
“Closing”).




1.2       The Notes.  The Loan made by the Lender shall each be evidenced by a
unsecured promissory note of the Company (the “Note”) in principal face amount
of the Loan, payable to the order of each Lender and otherwise substantially in
the form attached hereto as Exhibit A.




2.  Representations and Warranties




2.1       Representations and Warranties of the Company.  The Company hereby
represents and warrants that:




(a)       Organization, Standing.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware,
is duly qualified and authorized to do business in every jurisdiction in which
the failure to be so qualified could reasonably be expected to have a material
adverse effect on the assets, liabilities, condition (financial or other),
business, results of operations or prospects of the Company (a “Material Adverse
Effect”), and has the requisite power and authority necessary to own its assets,
carry on its business and enter into and perform its obligations under this
Agreement, the Note,  and all other documents, agreements or instruments entered
into as defined in connection therewith (collectively, the “Loan Documents” and
individually a “Loan Document”).








1










(b)       Corporate Authority, Etc.  The execution, delivery and performance of
the Loan Documents are within the Company’s power and authority and have been
duly authorized by all necessary action.  The making and performance of the Loan
Documents do not and under present law will not require any consent or approval
of any of the Company’s shareholders or any other person, do not and will not
under present law violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award applicable to the Company, do not
violate any provision of the Company’s Certificate of Incorporation or bylaws,
do not and will not result in any breach of any material agreement, lease or
instrument to which the Company is a party or by which the Company or any of its
assets are bound and which could reasonably be expected to have a Material
Adverse Effect, and do not and will not give rise to any lien or charge upon any
of the Company’s assets.




(c)       Validity of Documents.  Each Loan Document, when executed and
delivered, will be the legal, valid and binding obligation of the Company
enforceable against it in accordance with its terms, except as the
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights.  No authorization, consent, approval, license, exemption of or filing or
registration with any court, governmental agency or other tribunal, or any third
party is or under present law will be necessary to the validity or performance
by the Company of any Loan Document.




(d)       SEC Filings.  Each report, schedule, registration statement and
definitive proxy statement filed by the Company with the Securities and Exchange
Commission (the “Commission”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), since January 1, 2010 is available on EDGAR (as
such documents have since the time of their filing been amended, the
“Information Documents”), which are all the documents (other than preliminary
material) that the Company was required to file with the Commission since such
date.  Except as disclosed to the Lenders, as of their respective dates, the
Information Documents complied in all material respects with  the requirements
of the Exchange Act and the rules and regulations of the Commission thereunder
applicable to the Information Documents, and none of the Information Documents
contained at the time they were filed, any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  




(e)       Financial Statements.  Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the
Information Documents (the “Accelpath Financials”), (i) complied as to form in
all material respects with the published rules and regulations of the Securities
and Exchange Commission (“SEC”) with respect thereto, (ii) was prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited interim financial statements, as may be permitted by the SEC on Form
10-Q, 8-K or any successor form under the Exchange Act and except that unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end audit adjustments which will not, individually or in the
aggregate, be material in amount) and (iii) fairly presented in all material
respects the consolidated financial position of the Company and its consolidated
subsidiaries as








2










at the respective dates thereof and the consolidated results of the Company’s
operations and cash flows for the periods indicated (subject in the case of any
unaudited financial statements to normal and recurring year-end adjustments).  




2.2       Representations and Warranties of Lender.  The Lender represents and
warrants to the Company that it:




(a) is an “accredited investor” as such term is defined in Rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”).




(b) is acquiring the Notes for its own account for investment only and not with
a view to the distribution or public offering thereof within the meaning of the
Securities Act.




(c) understands that the Note is being, entered into in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Lender’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Lender set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Lender to acquire the Note.




(d) understands that the Note has not been and is not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (i) subsequently registered thereunder,
(ii) the Lender shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that the Note, may be sold, assigned or
transferred pursuant to an exemption from such registration, or (iii) the Note
can be sold, assigned or transferred pursuant to Rule 144 promulgated under the
Securities Act (or a successor rule thereto).




(e) is aware of the provisions of Rule 144 promulgated under the Securities Act,
which permits limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things, (i)
the availability of certain current public information about the Company, (ii)
the resale occurring following the required holding period under Rule 144 and
(iii) the number of shares being sold during any three-month period not
exceeding specified limitations.




(f) if the Lender is not a United States person (as defined by Section
7701(a)(30) of the U.S. Internal Revenue Code), hereby represents that Lender is
satisfied as to the full observance of the laws of its jurisdiction in
connection with any invitation to acquire the Note, or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
acquisition of the Note, (ii) any foreign exchange restrictions applicable to
such issuance, (iii) any government or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the acquisition, holding, redemption, sale or transfer of the
Note.  The Company’s issuance and Lender’s acquisition and continued ownership
of the Note will not violate any applicable securities or other laws of Lender’s
jurisdiction.




(g) has received, has had ample opportunity to review and has reviewed, a copy
of








3










this Agreement and such other documents and information as it has deemed
appropriate to make its own analysis and decision to enter into this Agreement.




(h) has, in connection with such Lender’s decision to acquire the Note, not
relied upon any representations or other information (whether oral or written)
other than as set forth in the representations and warranties of the Company
contained herein.




(i) has had an opportunity to discuss (i) the Company’s business, management and
financial affairs with directors, officers and management of the Company and
(ii) this investment with representatives of the Company and ask questions of
them and such questions have been answered to such Lender’s full satisfaction.




(j)  if Lender is an individual, then Lender resides in the state or province
identified in the address of Lender set forth on the signature page hereof; if
Lender is a partnership, corporation, limited liability company or other entity,
then the office or offices of Lender in which its investment decision was made
is located at the address or addresses of Lender set forth on the signature page
hereof.




(k) has the requisite power and authority, and in the case of a Lender that is a
natural person, is competent, to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to comply with the
provisions of this Agreement.  The execution, delivery and performance of this
Agreement by the Lender, the consummation by the Lender of the transactions
contemplated hereby and the compliance by the Lender with the provisions of this
Agreement have been duly authorized by all necessary action on the part of the
Lender, and no other action or proceeding on the part of the Lender is necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the Lender and,
assuming due execution and delivery by the Company, constitutes the valid and
binding obligations of the Lender, enforceable against such Lender in accordance
with its terms.




3.  Conditions Precedent




3.1       The Loans.  The obligation of the Lender to make the Loan is
conditioned upon the following:  The Lender shall have received the Note duly
executed and delivered by the Company.




4.  Miscellaneous




4.1       Amendments.  No amendment, modification, termination or waiver of this
Agreement or any provision hereof nor any consent to any departure by the
Company herefrom shall be effective unless the same is in writing and signed by
the Lender and the Company and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.




4.2       Governing Law.  This Agreement and all rights and obligations of the
parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the








4










State of Delaware without regard to Delaware or federal principles of conflict
of laws.




4.3       Notices.  All notices, requests, demands, directions, declarations and
other communications between the Lenders and the Company provided for in this
Agreement, except as otherwise expressly provided, shall be mailed by registered
or certified mail, return receipt requested, or by overnight courier or
telegraphed, or faxed, or delivered in hand to the applicable party at its
address indicated opposite its name on the signature pages hereto.  The
foregoing shall be effective and deemed received three days after being
deposited in the mails, postage prepaid, addressed as aforesaid and shall
whenever sent by telegram, telegraph or fax delivered in hand, or by overnight
courier be effective when sent.  Any party may change its address by a
communication in accordance herewith.




4.4       Severability.  The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.




4.5       Counterparts.  This Agreement and any amendment hereto or waiver
hereof may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.




4.6       Entire Agreement.  The Loan Documents embody the entire agreement and
understanding between the Company and the Lenders and supersede all prior
agreements and understandings between the Company and the Lenders relating to
the subject matter thereof.




4.7       Expenses.  Each party hereto shall be responsible for their own
expenses incurred in connection with the preparation, execution and delivery of
this Agreement and the Loan Documents and all related instruments and documents
executed and delivered in connection herewith.  




4.9       WAIVER OF JURY TRIAL.  THE LENDER AND THE COMPANY HEREBY WAIVE TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.




4.10     Further Assurances.  The Company, at its own expense, shall do, make,
execute and deliver all such additional and further acts, deeds, assurances,
documents, instruments and certificates as the Lenders may reasonably require,
including, without limitation, obtaining governmental and other third party
consents and approvals.




4.11     Successors and Assigns.  The terms and provisions of this Agreement and
the Loan Documents shall be binding upon and inure to the benefit of the Company
and the Lender and their respective successors and assigns, except that any
transfer by the Lender to a non-affiliated entity shall require the written
consent of the Company.




4.12     Maximum Rate.  All agreements between the Company and the Lender are
hereby








5










expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Lender for the use,
forbearance or detention of the indebtedness evidenced hereby exceed the maximum
permissible under applicable law.  As used herein, the term “applicable law”
shall mean the law in effect as of the date hereof.  If, from any circumstance
whatsoever, fulfillment of any provision hereof or the Agreement at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then the obligation to be fulfilled shall
automatically be reduced to the limit of such validity, and if from any
circumstances the Lender should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced hereby and
not to the payment of interest.  This provision shall control every other
provision of all agreements between the Company and the Lender.




IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed on the date first above written.




 

COMPANY:

 

 

 

AccelPath, Inc.

 

 

 

 

By:

/s/ Shekhar Wadekar

 

 

Name: Shekhar Wadekar

 

Title: President








6










 

LENDER:

 

 

 

By:

        /s/ Khaldoon Aljerian

 

Name:

Khaldoon A. Aljerian

 

Title:

 

Address:

King Saud University Faculty Housing

 

 

Street 9, Villa 77

 

 

Riyadh

 

 

Kingdom of Saudi Arabia








7





